      Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 BRIAN NG, CHETAN PATEL,                   §
 ANUJ KAPUR, JAYESH SHAH and               §
 SUMMIT THAKRAL on behalf of               §
 themselves and all others similarly       §
 situated,                                 §
                                           §
               Plaintiffs,                 §
                                           §
 v.                                        §     CIVIL ACTION No.
                                           §
                                           §
 ROBINHOOD FINANCIAL LLC,                  §     JURY TRIAL REQUESTED
 ROBINHOOD SECURITIES, LLC,                §
 ROBINHOOD MARKETS, INC.,                  §
 and DOES 1-50,                            §
                                           §
                                           §
                                           §
              Defendants.                  §

           PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

       COME NOW the Plaintiffs BRIAN NG, ANUJ KAPUR, CHETAN PATEL, and

SUMMIT THAKRAL on behalf of themselves and all others similarly situated to file

this Complaint seeking judgment against Defendants ROBINHOOD FINANCIAL

LLC, a Delaware corporation; ROBINHOOD SECURITIES, LLC, a Delaware

corporation; ROBINHOOD MARKETS, INC., a Delaware corporation, and DOES 1-

50, inclusive, (hereinafter collectively referred to as “Defendants” or “Robinhood”) for

damages resulting from Robinhood’s purposefully, willfully, and knowingly

restricting access to the open markets in publicly available securities, and thereby

depriving retail investors from investing additional monies into the market through
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 2 of 23




these securities, and openly manipulating the open market to the detriment of all

Plaintiffs and the market at large by restricting purchase—without universal

restrictions across the market by regulators—of this non-exhaustive list of tickers

$AAL, $AMC, $BB, $BBY, $CTRM, $EXPR, $GME, $KOSS, $NAKD, $NOK, $SNDL,

$TR, and $TRVG (“Restricted Tickers”) and respectfully allege follows:

                            NATURE OF THE ACTION

      1.     Robinhood is a multibillion-dollar mobile application and website

investment service that places stock trade orders on behalf of users like Plaintiff and

Class members. Robinhood targets young adults who are new to investing through

youth-forward marketing and a video game-like interface and misleads them into

using Robinhood by promising “commission free” and “discounted” trading services

and assuring them in its Customer Agreements that all of Robinhood’s transactions

will be subject to federal and state securities laws. Robinhood has been wildly

successful, roping in not only young investors but also novice investors of all ages.

      2.     In the early morning hours of January 28, 2021, in the midst of an

unprecedented rise in the per share value of the Restricted Tickers, Robinhood

without providing prior notice to its users or the market at large restricted solely on

its platform the purchase of the Restricted Tickers. Robinhood, did however allow its

users to “close their positions.” Closing positions, given the suffocation of additional

purchases through the Robinhood app would be dubious as the price per share of the

Restricted Tickers plummeted.

      3.     Robinhood’s claim is that their mission is to “democratize finance for



                                           2
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 3 of 23




all.” And that they were restricting transactions for certain securities to position

closing only on the Restricted Tickers. Further, they remain committed to the same

restriction. On January 29, 2021, rather than lift the restrictions in their entirety

Robinhood implemented “capped restrictions.” Robinhood allowed the trades of

Restricted tickers but limited the total number of shares that each account would be

able to hold. They set aggregate limits for each of the Restricted Tickers to the tune

of the following: $AAL (55 shares), $AMC (115 shares), $BB (65 shares), $BBBY (30

shares), $CTRM (1650 shares), $EXPR (200 shares), $GME (5 shares), $KOSS (25

shares), $NAKD (750 shares), $NOK (110 shares), $SNDL (1200 shares), $TR (25

shares), and $TRVG (400 shares).

      4.     In the early afternoon on the same day Robinhood again pulled the rug

out from under its account holders by further restricting some of the Restricted

Tickers: $AMC (25 shares), $BB (25 shares), $GME (2 shares), $KOSS (10 shares),

$NAKD (300 shares), and $NOK (50). Coincidentally, these are the stock tickers that

were increasing during trading on January 29, 2021.

      5.     By late afternoon, January 29, 2021, there were reports that Robinhood

has even further restricted $AMC (10 shares) and $GME (1 share). And extended

restrictions to other retail stocks like $WKHS without prior notice. Additionally,

$WKHS a retail stock that was not a part of the momentous rise of the Restricted

Tickers was also restricted, and such restriction caused losses. Finally, towards the

end of the trading day and through the after-hours market, Robinhood restricted

many of the Restricted Tickers and others to 1 share per account ($AMC, $BB, $BBY,



                                          3
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 4 of 23




$GME, $KOSS) and other retail tickers to 5 shares.

      6.     The conduct of Robinhood and DOES 1-50 violated their obligations

under relevant federal and state law, including California law. Specifically,

Robinhood’s acts and omissions breached Robinhood’s agreements with Plaintiffs and

Class Plaintiffs, fiduciary duty to Plaintiffs and Class Plaintiffs, committed fraud,

breaches of express and implied warranties.

                         JURISDICTION AND VENUE

      7.     This Court has original jurisdiction pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2)(a), because the amount in controversy, exclusive

of interest and costs, exceeds the sum or value of $5,000,000.00 and this is a class

action in which there are numerous Class members who are citizens of states

different from Defendants.

      8.     This Court has personal jurisdiction over Defendants, whose principal

place of business is in California, but conducts business in Texas, including the

Southern District, and a substantial portion of the acts complained of herein took

place in Texas. because it has specifically marketed, advertised, and made

substantial sales in New Jersey, and has sufficient minimum contacts with this state

and/or sufficiently avails itself of the markets of this state through its promotion,

sales, and marketing within this state to render the exercise of jurisdiction by this

Court permissible.

      9.     Venue is proper in the Southern District of Texas because Defendants

systemically and continuously conduct business in this District, and many of the



                                         4
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 5 of 23




events that give rise to Plaintiff’s claims occurred in this District.

                                       PARTIES

      10.    Plaintiff Brian Ng resides and is a citizen of Houston, Texas. He is an

active trader that uses the Robinhood platform. On or around January 28, 2021,

Plaintiff logged into the app for brokerage services. Specifically, to purchase one or

more of the Restricted Tickers. Plaintiff chose Robinhood because of his long-standing

relationship with the application.

      11.    Plaintiff Chetan Patel resides and is a citizen of Richmond, Texas. He is

an active trader that uses the Robinhood platform. On or around January 28, 2021,

Plaintiff logged into the app for brokerage services. Specifically, to purchase one or

more of the Restricted Tickers. Plaintiff Patel chose Robinhood because of the ease of

use the app claimed to provide to the casual investor.

      12.    Plaintiff Anuj Kapur resides and is a citizen of Bellaire, Texas. Plaintiff

Kapur has used Robinhood since May 2020 and is an active trader. On or around

January 28, 2021, Plaintiff logged into the app for brokerage services. Specifically, to

purchase one or more of the Restricted Tickers and at the time his account held shares

in more than one of the Restricted Tickers.

      13.    Plaintiff Jayesh Shah resides in and is a citizen of Sugar Land, Texas.

Plaintiff Shah uses Robinhood to trade securities for his investment portfolio. Unlike

the rest of the Plaintiffs, Plaintiff Shah traded only in other equities like $WKHS. On

or around January 28, 2021, Plaintiff Shah who is a long-time investor in $WKHS

logged in to attempt to purchase more shares to add to his position. Instead,



                                            5
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 6 of 23




unbeknownst to him, he was met with a trade restriction capping his ability to

purchase the same to 3 shares aggregate, meaning if he was holding shares currently,

he could not trade. Unfortunately, his position vastly exceeds 3 shares, and he was

unable to consummate his share purchase because of surprise restrictions put in place

by Robinhood.

      14.    Plaintiff Summit Thakral resides and is a citizen of Sugar Land, Texas.

He is an active trader that uses the Robinhood platform to access the markets. On

or around January 28, 2021, Plaintiff logged into the app for brokerage services to

purchase one or more of the Restricted Tickers. He was unable to do so because of the

restrictions put in place by Robinhood.

      15.    Defendant Robinhood Markets, Inc. is a financial service holding

company incorporated in Delaware with its principal place of business located at 85

Willow Road, Menlo Park, CA 94025. It is the holding company for Defendants

Robinhood Financial LLC and Robinhood Securities, LLC. Defendant Robinhood

Markets, Inc. is a named party to the Robinhood Terms & Conditions Agreement

governing Robinhood’s website and mobile applications. Defendant Robinhood

Markets, Inc. facilitated, participated in, and communicated the acts and omissions

to Plaintiff and Class Members that caused the harm.

      16.    Defendant Robinhood Financial LLC is a full-service securities firm

incorporated in Delaware with its principal place of business located at 85 Willow

Road, Menlo Park, CA 94025. Defendant Robinhood Financial LLC is a wholly owned

subsidiary of Defendant Robinhood Markets, Inc., and an affiliate of Defendant



                                          6
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 7 of 23




Robinhood Securities, LLC. It is an “introducing” broker-dealer, offering brokerage

services to retail investors and allowing customers to open online accounts and

electronically deposit funds. It is a named party to the Robinhood Terms & Conditions

Agreement governing Robinhood’s website and mobile applications. It is also a party

to the Robinhood Customer Agreements, governing the purchase, sale, or carrying of

securities or contracts relating thereto and/or the borrowing of funds. Defendant

Robinhood Financial LLC facilitated, participated in, and communicated to the

Plaintiffs and Class Members the acts and omissions that led to the harm alleged

herein.

      17.    Defendant Robinhood Securities, LLC is a full-service securities firm

incorporated in Delaware with its principal place of business located at 85 Willow

Road, Menlo Park, CA 94025. It is a wholly owned subsidiary of Defendant Robinhood

Markets, Inc., and an affiliate of Defendant Robinhood Financial LLC. Once a

customer creates an account with Robinhood Financial LLC, Defendant Robinhood

Securities is the custodian of customers’ funds and the securities customers purchase.

It services customer accounts; executes, clears, and settles customer trades; prepares

and distributes customer account statements and trade confirmations; and extends

credit to customer margin accounts. It is a party to the Robinhood Customer

Agreements governing the purchase, sale, or carrying of securities or contracts

relating thereto and/or the borrowing of funds, which transactions are cleared

through it. Defendant Robinhood Securities, LLC facilitated, participated in, and

communicated the acts and omissions that led to the harm alleged herein to Plaintiff



                                          7
          Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 8 of 23




and Class members herein.

            18.      At all times herein mentioned, there existed a unity of interest, and

activity in furtherance of that interest, among Robinhood and other Defendants such

that any individuality and separateness among them has ceased, and these

Defendants are the alter egos of each other with respect to operations.

19.         The true names and capacities of those defendants designated as DOES 1-50,

whether individual, corporate, association or otherwise, are unknown to Plaintiffs

and Class Members at the time of filing this Complaint and Plaintiffs, therefore, sue

said defendants by such fictitious names and will ask leave of Court to amend this

Complaint to show their true names or capacities when the same have been

ascertained. Plaintiffs are informed and believe, and thereon allege, that each of the

DOE defendants is, in some manner, responsible for the events and happenings

herein set forth and proximately and/or directly caused injury and damages to

Plaintiffs as herein alleged.

                                        FACTUAL ALLEGATIONS

            20.      Robinhood is an online brokerage firm that states its mission is to “to

democratize finance for all. We believe that everyone should have access to the

financial markets, so we’ve built Robinhood from the ground up to make investing

friendly, approachable, and understandable for newcomers and experts alike.”1

Robinhood provides access to the markets: equities, options, and crypto currencies

using its web based, or smartphone-based applications.



1
    https://robinhood.com/us/en/support/articles/our-mission/

                                                            8
     Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 9 of 23




      21.    As a part of its populist-based marketing and mission, Robinhood’s

official Twitter posted, “Let the people trade.”

      22.    As a part of the suite of services that Robinhood provides, it facilitates

buy and sell orders of securities as a broker-dealer. Robinhood also facilitates the

purchase of option contracts (“options”).

      23.    Robinhood has experienced significant growth as a relatively new online

brokerage firm. In 2019, Robinhood raised $323 million in funding at a $7.6 billion

valuation. The firm markets itself primarily to younger investors and claims over 10

million users of its trading platform.

      24.    On or around January 11, 2021, the stock for GameStop Corp., (“$GME”)

began to rise. At that time, Robinhood allowed retail investors access to the same

without restriction.

      25.    On or around January 26, 2021, the stocks for AMC Entertainment

holdings, Inc., (“$AMC”) began to rise.

      26.    On or around January 26, 2021, the stocks for Nokia Corporation

(“$NOK”) began to rise.

      27.    On or around January 26, 2021, the stocks for Naked Brand Group Ltd.,

(“$NAKD”) began to rise.

      28.    On or around January 26, 2021, the stocks for Blackberry Ltd., (“$BB”)

began to rise.

      29.    On or around January 26, 2021, the stocks for Express, Inc., (“$EXPR”)

began to rise.



                                            9
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 10 of 23




       30.    On or around January 26, 2021, the stocks for Express, Inc., (“$SNDL”)

began to rise.

       31.    $GME continued to rise.

       32.    Upon information and belief, unbeknownst to Robinhood users and the

market at large, Robinhood unilaterally removed tickers from its trading platform.

       33.    This meant that retail investors could no longer purchase the rising

tickers, or even search for them. Robinhood did this without providing notice to its

users, or the market at large.

       34.    Upon    information     and   belief,   Robinhood’s   actions   were   done

purposefully and knowingly to manipulate the market for the benefit of large

investors and financial intuitions who were not Robinhood’s customers, or retail

traders.

       35.    These unilateral and unannounced acts did several things: 1) it locked

Robinhood users into positions as the prices of these shares began to free fall; 2) It

prevented Robinhood users for purchasing more shares at lower prices to average

down their costs bases; 3) It prevented Robinhood users from shorting the stocks; and

4) It deprived the market for a large percentage of the retail market buying power

causing all positions to free fall.

       36.    All of Robinhood’s acts were intentional and caused harm. In sum,

Robinhood has completely blocked retailer investors from purchasing Restricted

Tickers for no legitimate reason, thereby depriving retailer investors from the

benefits of Robinhood’s services in giving access to the market.



                                            10
        Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 11 of 23




          37.      Additionally, for many users as their money was tied up with Robinhood

they could not withdraw and simply trade positions on the day.

          38.      The Financial Industry Regulatory Authority (“FINRA”), which governs

brokers like Robinhood, espouses rule 5310 regarding “Best Execution and

Interpositioning.” Rule 5310.01 requires that Robinhood “must make every effort to

execute a marketable customer order that it receives promptly and fully.” By failing

to respond at all to customers’ placing timely trades—and outright blocking

customers from trading a security—Robinhood has breached these, among other,

obligations and caused its customers substantial losses due solely to its own

negligence and failure to maintain adequate infrastructure.

          39.      On January 28, 2021, it was announced that Robinhood secured an

additional billion dollars in funding.2

                                 CLASS ACTION ALLEGATIONS

          40.      Plaintiffs seek relief on behalf of themselves and as a representative of

all others who are similarly situated. Pursuant to Fed. R. Civ. P. Rules 23(a) and

(b)(3), Plaintiffs seek certification of a Nationwide class defined as follows:

          All persons who used Robinhood’s brokerage services between
          January 20, 2021 and the end of the restriction period on the
          Restricted Tickers. (the “Robinhood Class”).

          41.      Plaintiff seeks relief on behalf of themselves and as a representative of

all others who are similarly situated. Pursuant to Fed. R. Civ. P. Rules 23(a) and

(b)(3), Plaintiffs seek certification of a Nationwide subclass defined as follows:



2
    https://www.nytimes.com/2021/01/29/technology/robinhood-fundraising.html

                                                       11
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 12 of 23




      All persons who held shares of the Restricted Tickers in their
      brokerage accounts between January 28, 2020 and the end of
      such restrictions and sold shares of the Restricted Tickers at a
      loss. (the “Loss of Value Class”).

      42.     Plaintiffs seek relief on behalf of themselves and as a representative of

all others who are similarly situated. Pursuant to Fed. R. Civ. P. Rules 23(a) and

(b)(3), Plaintiff seeks certification of a Nationwide subclass defined as follows:

      All persons who held shares of the Restricted Tickers in their
      brokerage accounts between January 28, 2020 and the end of
      such restrictions and sought to purchase additional shares of
      the Restricted Tickers. (the “Loss of Additional Investment
      Value Class”).

      43.     Plaintiffs seek relief on behalf of themselves and as a representative of

all others who are similarly situated. Pursuant to Fed. R. Civ. P. Rules 23(a) and

(b)(3), Plaintiffs seek certification of a Nationwide subclass defined as follows:

      All persons who used Robinhood’s brokerage services between
      January 20, 2021 and the end of the restriction period on the
      Restricted Tickers that held shares and sold at a loss. (the “Sold
      at Loss Class”).

      44.     Additionally, or in the alternative, Plaintiffs seek relief on behalf of

himself and as a representative of all others who are similarly situated. Pursuant to

Fed. R. Civ. P. Rules 23(a) and (b)(3), Plaintiffs seek certification of a Class defined

as follows:

      All Robinhood customers within the State of Texas (“Texas Class”).

      45.     Additionally, or in the alternative, Plaintiffs seek relief on behalf of

themselves and as a representative of all others who are similarly situated. Pursuant

to Fed. R. Civ. P. Rules 23(a) and (b)(3), Plaintiff seeks certification of a Class defined



                                            12
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 13 of 23




as follows:

      All Robinhood customers within the State of Texas who were not
      able to execute trades on the Restricted Tickers and other
      securities after Robinhood knowingly, willfully, and
      purposefully removed completely from their platform (“Texas
      Loss Class”).

      46.     Excluded from the Classes are Robinhood and any of its affiliates,

parents, or subsidiaries; all persons who make a timely election to be excluded from

the Class; government entities; and the judges to whom this case is assigned, their

immediate families, and court staff.

      47.     Plaintiffs hereby reserve the right to amend or modify the Class

definitions with greater specificity or division after having had an opportunity to

conduct discovery. The proposed Classes meet the criteria for certification under

Rules 23(a) and (b)(3).

      48.     Numerosity: The precise number of members of the proposed Class is

unknown to Plaintiff at this time, but, based on information and belief, Class

members are so numerous that their individual joinder herein is impracticable. Based

on information and belief and publicly available reports, Class members number in

the hundreds of thousands and up to ten million. Subclass members are likely in the

thousands. All Class and Subclass members may be notified of the pendency of this

action by reference to Robinhood’s records, or by other alternative means.

      49.     Commonality: Numerous questions of law or fact are common to the

claims of Plaintiff and members of the proposed Class. These common questions of

law and fact exist as to all Class members and predominate over questions affecting



                                         13
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 14 of 23




only individual Class members. These common legal and factual questions include,

but are not limited to the following:

          a. Did Robinhood knowingly fail to provide the financial services it agreed
             to with its users that were needed to handle reasonable consumer
             demand, including trading securities that are available on every other
             competitive trading platform?

          b. Did Robinhood fail to provide the duty of care to its customers when it
             purposefully, and without prior notice, removed $GME, $BB, $AMC,
             $SNDL, $NOK, $NAKD and others?

          c. Did Robinhood remove $GME, $BB, $AMC, $SNDL, $NOK, $NAKD and
             others to pass harm and risk purposefully and intentionally from their
             industry partners to its own customers’ positions in the Restricted
             Tickers and benefit itself and its industry partners financial gains?

          d. Did Robinhood violate FINRA Rule 5310, among other FINRA rules,
             state rules, and federal regulations?

          e. Did Robinhood violate consumer protection laws by failing to disclose
             that its services would not include the ability to trade on $GME, $BB,
             $SNDL, $NOK, $NAKD, and other tickers, for substantial periods of
             time?

          f. Did Robinhood breach its legal, regulatory, and licensing requirements
             by failing to provide adequate access to financial services?

          g. Did Robinhood breach its contracts and/or the implied covenant of good
             faith and fair dealing in connection with its failure to provide financial
             services as described herein?

          h. Was Robinhood negligent or grossly negligent by failing to provide
             financial services in a timely manner due to its own possible nefarious
             desires, or the desires of industry partners?

          i. Did Robinhood breach its fiduciary duties to its customers by failing to
             provide adequate access to financial services as promised?

          j. Was Robinhood unjustly enriched by its conduct?

          k. Were Plaintiffs and the other Class members injured by Robinhood’s
             conduct, and if so, the appropriate class-wide measure of damages,

                                          14
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 15 of 23




              restitution, and other appropriate relief, including injunctive relief?

            l. Whether Plaintiff and the other Class members are entitled to
               injunctive and declaratory relief.


      50.     Typicality: The claims of the named Plaintiff are typical of the claims

of the proposed Class in that the named Plaintiff was a customer during the class

period and was unable to trade the Restricted Tickers and place time-sensitive trades

on $GME, $BB, $AMC, $SNDL, $NOK, $BBBY, $KOSS, $NAKD, and others and

sustained damages as a result of Robinhood’s wrongful conduct.

      51.     Adequate Representation: Plaintiffs will fairly and adequately

represent the interests of the Class in that he has no conflicts with any other Class

members. Plaintiffs have retained competent counsel experienced in prosecuting

complex class actions, including those involving financial services, and they will

vigorously litigate this class action.

      52.     Predominance and Superiority: There is no plain, speedy, or

adequate remedy other than by maintenance of a class action. A class action is

superior to other available means, if any, for the fair and efficient adjudication of this

controversy. Prosecution of separate actions by individual Class members would

create the risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for the Defendant. Additionally, given the relatively modest

damages sustained by most individual members, few, if any, proposed Class members

could or would sustain the economic burden of pursuing individual remedies for

Robinhood’s wrongful conduct. Treatment as a class action will achieve substantial

economies of time, effort, and expense, and provide comprehensive and uniform
                                           15
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 16 of 23




supervision by a single court. This class action presents no material difficulties in

management.

         53.   Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(A)

because the prosecution of separate actions by individual members of the proposed

Class would create a risk of inconsistent or varying adjudications with respect to

individual Class members, which may produce incompatible standards of conduct for

Defendants.

         54.   Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(B)

because the prosecution of separate actions by individual members of the proposed

Class would create a risk of adjudications with respect to individual Class members

which may, as a practical matter, be dispositive of the interests of the other members

not parties to the adjudications or substantially impair or impede their ability to

protect their interests.

         55.   The prerequisites to maintaining a class action for injunctive or

equitable relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Robinhood has acted

or refused to act on grounds generally applicable to the Class, thereby making final

injunctive, declaratory, or equitable relief appropriate with respect to the Class as a

whole.

         56.   Class action certification is also warranted under Fed. R. Civ P. 23(b)(3)

because questions of law or fact common to the Class members predominate over any

questions affecting only individual members, and a Class action is superior to other

available remedies for the fair and efficient adjudication of this controversy. The



                                            16
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 17 of 23




amount of damages available to the individual Plaintiff is insufficient to make

litigation addressing Robinhood’s conduct economically feasible for most in the

absence of the class action procedure. Individualized litigation also presents a

potential for inconsistent or contradictory judgments and increases the delay and

expense to all parties and the court system presented by the legal and factual issues

of the case. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of a single adjudication, economy of scale, and

comprehensive supervision by a single court.

      57.    Class action certification is also warranted under Fed. R. Civ P. 23(c)(4)

because questions of law or fact common to the Class members may be certified and

decided by this Court on a class wide basis.

                CAUSE OF ACTION – BREACH OF CONTRACT

      58.    Plaintiff incorporates the preceding paragraphs by reference as if set

forth fully in this section, namely paragraphs 1 to 54.

      59.    To use the Robinhood platform, a potential customer must enter into the

Customer Agreement with Robinhood.

      60.    Plaintiffs and all putative Class Members entered into a Customer

Agreement with Robinhood.

      61.    Robinhood breached the Agreement by failing to not only provide

advance notice of removal of heavily traded and highly profitable stock tickers and

implementing the strictest restrictions on the same. Robinhood breached its

Customer Agreement by, among other things, failing to disclose that its platform was



                                          17
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 18 of 23




going to randomly pull profitable stocks from its platform at a time they were most

profitable; and that Robinhood failed to provide an adequate explanation to their

customers; and that Robinhood knowingly put their customers at a disadvantage

compared to customers who used other trading apps; and that Robinhood failed to

provide access to its own financial incentives to pull the Restricted Tickers including

$GME, $BB, $AMC, $SNDL, $NAKD AND $NOK among others; that Robinhood’s

actions were a direct breach of the Agreement by failing to perform in a timely

manner (or at all) under the contract; and that Robinhood failed to comply with all

applicable legal, regulatory, and licensing requirements; and that Robinhood failed

to exercise trades and actions requested by customers.

      62.    Robinhood breached its Customer Agreement with Plaintiffs and class

members as a result of the aforementioned actions.

      63.    Robinhood’s failure to perform and its breaches of the Customer

Agreement resulted in damages and losses to Plaintiff and Class members and

continues to expose them to harm because Robinhood continues to fail to perform

under the Customer Agreement. These losses reflect damages to Plaintiff and Class

members in an amount to be determined at trial or separate proceedings, as

necessary.

                      CAUSE OF ACTION – NEGLIGENCE

      64.    Plaintiff incorporates the preceding paragraphs by reference as if set

forth fully in this section, namely paragraphs 1 to 60.

      65.    Robinhood had a duty to exercise reasonable care to not manipulate the



                                          18
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 19 of 23




market.

      66.    Robinhood had a duty to exercise reasonable care in conducting and

facilitating transactions for its customers in the open market.

      67.    Robinhood breached its duties by removing the Restricted Tickers from

its trading platform without prior notice to its users or to the market at large. The

removal of the Restricted Tickers not only harmed Plaintiffs and its Class Member

users, but also harmed those that held shares of the Restricted Tickers in the market

at large.

      68.    Robinhood essentially abandoned its customers, and in so doing, caused

a market effect that drove the price of the Restricted Tickers down and caused

Plaintiffs and Class members to suffer damages.

      69.    Robinhood showed a wanton and reckless disregard for the effect its

actions would have on the Plaintiffs, Class Members, and open market. Moreover,

Robinhood did not undertake these actions due to “market volatility” as it later

claimed, as these Restricted Tickers were continually traded save a few “halts” by the

actual exchanges.

      70.    Robinhood’s negligence and gross negligence, harmed Plaintiffs, Class

Members, and market participants by forcing them to incur significant losses in the

marketplace by first removing the Restricted Tickers on January 28, 2021 from the

trading platform without notice, and later imposing excessive and unwarranted

restrictions on the tickers that in some instances changed, again without notice, from

allowing the trading of 115 $AMC shares in the morning to 1 $AMC share in the late



                                         19
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 20 of 23




afternoon on January 29, 2021 and as a result the price decreased.

            CAUSE OF ACTION - BREACH OF FIDUCIARY DUTY

      71.    Plaintiff incorporates the preceding paragraphs by reference as if set

forth fully in this section, namely paragraphs 1 to 67.

      72.    As a licensed provider of financial services, Robinhood at all times

relevant herein was a fiduciary to Plaintiff and Class members and owed them the

highest good faith and integrity in performing its financial services on their behalf.

Robinhood also acted as a fiduciary to each and every customer who agreed to the

Customer Agreement.

      73.    Robinhood breached its fiduciary duties to Plaintiff and Class members

by, among other things, failing to disclose that its platform was going to remove

$GME, $BB, $AMC, $SNDL, $NOK, $NAKD, $WKHS and other purchases in a

timely manner; actually removing $GME, $BB, $AMC, $SNDL, $NOK, $BBBY,

$KOSS, $NAKD and others; removing $GME, $BB, $AMC, $SNDL, $NOK, $BBBY,

$KOSS, $NAKD and others for its own pecuniary benefits; that Robinhood failed to

provide access to its financial services in a timely manner; that Robinhood failed to

comply with all applicable legal, regulatory, and licensing requirements; and that

Robinhood failed to exercise trades and actions requested by customers in a complete

and timely manner (also required by FINRA Rule 5310).

      74.    Robinhood’s conduct has caused Plaintiff and Class members’ harm,

losses, and damages and continues to expose them to harm because Robinhood

continues to breach its fiduciary duties. These losses reflect damages to Plaintiff and



                                          20
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 21 of 23




Class members in an amount to be determined at trial or separate proceedings, as

necessary.

                  CAUSE OF ACTION - BREACH OF DUTY OF
                     GOOD FAITH AND FAIR DEALING

      75.    Plaintiff incorporates the preceding paragraphs by reference as if set

forth fully in this section, namely paragraphs 1 to 72.

      76.    Plaintiffs and members of the Class and Subclass entered into the

Customer Agreement with Defendant Robinhood to open a Robinhood trading

account. They agreed to Robinhood’s Terms and Conditions by using Robinhood’s

website and trading platform.

      77.    Plaintiffs and members of the Class and Subclass fulfilled their

obligations under these contracts by adhering to their terms and using Robinhood’s

trading services through its website and trading platform.

      78.    Robinhood was obligated to provide the trading services required under

those contracts at all times, including but not limited to, trades for $GME, $BB,

$AMC, $SNDL, $NOK, $KOSS, $NAKD, and later $WKHS and others.

      79.    When initially signing up for Robinhood, Plaintiff and all those similarly

situated could and most actually did trade $GME, $BB, $AMC, $SNDL, $NOK,

$KOSS, $NAKD, and later $WKHS and others.

      80.    Robinhood unfairly interfered with the rights of Plaintiffs and members

of the Class and Subclasses to receive the benefits of the Customer Agreement by,

among other things, (i) failing to provide services necessary to carry out a trade; (ii)

failing to provide certain trading services whatsoever; (iii) failing to inform

                                          21
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 22 of 23




individuals in a timely member of the drastic changes in trading abilities; and (iv)

prohibiting plaintiffs from buying GME for Robinhood’s own pecuniary interest and

not disclosing those interest to Plaintiffs and all Class and Subclasses members.

      81.     Robinhood’s conduct has caused Plaintiffs and members of the Class and

Subclass harm, losses, and damages. These losses reflect damages to Plaintiffs and

members of the Class and Subclass in an amount to be determined at trial or separate

proceedings, as necessary.

                BREACH OF EXPRESS AND IMPLIED WARRANTIES

      82.     Plaintiff incorporates the preceding paragraphs by reference as if set

forth fully in this section, namely paragraphs 1 to 81.

      83.     Robinhood warranted that their trading platform would provide access

to the stock market, and that by using it, its users would be able to buy and sell

shares.

      84.     On January 28 & 29 of 2021, Robinhood breached those warranties by

preventing and prohibiting its users to buy shares in the Restricted Tickers.

Meanwhile the rest of the market was able to buy, short sell, and trade those

securities.

      85.     As a direct result of Robinhood’s breaches, Plaintiffs and Class Members

were harmed and sustained damages.

                              RELIEF REQUESTED

      WHEREFORE each Plaintiffs and Class Members pray for judgment against

Robinhood and, as appropriate to each cause of action alleged and as appropriate to



                                          22
    Case 4:21-cv-00311 Document 1 Filed on 01/30/21 in TXSD Page 23 of 23




the standing of Plaintiffs, as follows:


      1.     Immediate injunction requiring Robinhood to reinstatement of all the
             retail tickers in question on their trading platform;

      2.     An award for Plaintiffs and Class Members’ damages;

      3.     An award for attorney’s fees and costs;

      4.     Punitive or exemplary damages according to proof; and

      5.     prejudgment interest;

      6.     post-judgment interest;

      7.     for such other and further relief as this Court may deem just and proper.

Dated: January 30, 2021.

                                           Respectfully submitted,

                                           REICH & BINSTOCK, LLP




                                           By:                                 .
                                                 DENNIS C. REICH
                                                 State Bar No. 16739600
                                                 dreich@reichandbinstock.com
                                                 ROBERT J. BINSTOCK
                                                 State Bar No. 02328350
                                                 bbinstock@reichandbinstock.com
                                                 SHREEDHAR R. PATEL
                                                 State Bar No. 24074864
                                                 spatel@reichandbinstock.com
                                                 4265 San Felipe, Suite 1000
                                                 Houston, Texas 77027
                                                 Tel: 713.622.7271
                                                 Fax: 713.623.8724

                                           ATTORNEYS FOR PLAINTIFFS




                                          23
